Citation Nr: 0326176	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
asbestosis with chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1966 to October 
1970, and from October 1975 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied an evaluation in excess of 10 percent for 
asbestosis with bronchitis.  In January 1996 the veteran gave 
testimony at an RO hearing before a hearing officer.  A 
transcript of this hearing is of record.  In a rating action 
of March 1999 the RO increased the evaluation for the 
veteran's asbestosis to 30 percent, effective August 26, 
1998.  In a June 2003 rating action the RO increased the 
evaluation for the veteran's asbestosis with bronchitis to 60 
percent, effective August 21, 2000.  


REMAND

In a letter dated in October 2001 the RO informed the 
appellant of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Also, the veteran has contended that his asbestosis has 
become so severe as to warrant a 100 percent rating.  It is 
noted that the veteran last underwent a VA respiratory 
examination in November 2001 and this examination was 
conducted without the claims folder available for review by 
the examining physician.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded 
another VA respiratory examination to 
determine the current severity of his 
service connected respiratory disability.  
The claims folder must be made available 
to the examiner so that he/she may review 
the record in detail.  The examiner 
should state in the examination report 
that the claims folder has been reviewed.  
All pertinent clinical findings should be 
reported in detail.  Pulmonary function 
studies must be conducted and all 
findings reported in detail, to include 
FEV1, FVC, FEV1/FVC, and DLCO (SB).  The 
examination findings should also include 
maximum exercise capacity (with any 
cardiac or respiratory limitation), the 
presence or absence of cor pulmonale, the 
presence or absence of right ventricular 
hypertrophy, the presence or absence of 
pulmonary hypertension, the presence or 
absence of episodes of acute respiratory 
failure, and whether or not the veteran 
requires oxygen therapy.  

3.  The RO should then readjudicate the 
claim for an evaluation in excess of 60 
percent for the veteran's service 
connected respiratory disability on both 
a scheduler and extraschedular basis in 
light of all the evidence received since 
its Supplemental Statement of the Case 
issued in June 2003.  

4.  If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case.  

Then, if otherwise in order, the case should be returned to 
the Board. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




